NO. 07-11-0037-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 12, 2011
                          ______________________________

                                     NANCY Y. IIAMS,

                                                            Appellant

                                             V.

        FEDERAL NATIONAL MORTGAGE ASSOCIATION a/k/a FANNIE MAE,

                                                     Appellee
                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY;

              NO. 10-1185-CC4; HON. JOHN B. McMASTER, PRESIDING
                        _______________________________

                                    Abatement
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant appeals a judgment in favor of appellee in an action for forcible entry

and detainer. Subsequent to the filing of this appeal, however, this Court received

notice from appellant that she has filed a voluntary petition in bankruptcy under Chapter

7 of the United States Bankruptcy Code. Said notice included a file-marked copy of the

Notice of Chapter 7 Bankruptcy Case and summons. Pursuant to 11 U.S.C. §362, any

further action in this appeal is automatically stayed.
         Under these circumstances, and for administrative purposes, this appeal is

removed from the docket of this Court and abated. The appeal will be reinstated upon

proper motion to sever with respect to any non-bankrupt party or motion to reinstate as

permitted by federal law or the bankruptcy court, specifying the action required by this

Court.

         Accordingly, the appeal is abated.



                                                  Per Curiam




                                              2